959 A.2d 908 (2008)
Anthony GARDNER, Petitioner
v.
Michael KLOPOTOSKI, Supt. Warden, S.C.I. Dallas; The Honorable Chief Justice and Justices of the Supreme Court; Joseph Scarnati III, President Pro Tempore of the House of Senate of Pennsylvania; Dennis O'Brien, Speaker of the House of Representatives of Pennsylvania, Lynn Abraham, Dist. Atty. Phila., Respondents
Thomas Corbett, Attorney General Pennsylvania, Intervenor.
No. 64 EM 2008.
Supreme Court of Pennsylvania.
November 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of November, 2008, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.